DETAILED ACTION
	Applicant’s amendments to the claims, filed on 7/29/2021, were received. Claims 42, 74, and 79 were amended.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in prior Office actions.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 41-47 in the reply filed on 10/13/2019 is acknowledged.  The traversal is on the ground(s) that the inventions of Group I and II are not independent and distinct. This is not found persuasive because US restriction practice for applications filed under 35 U.S.C. 111(a) is not applicable to national stage applications submitted under 35 U.S.C. 371. Since this is a national stage application submitted under 35 U.S.C. 371, the restriction is required based on lack of Unity of Invention (see MPEP 1850).
The requirement is still deemed proper and is therefore made FINAL.
Claims 48-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/13/2019.

Claim Rejections - 35 USC § 112
The previous rejection under 35 U.S.C.112(b) on claims 42, 74, and 79 are withdrawn since the claims have been amended.

Claims 77 and 78 (as being dependent on claim 77) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 77 recites “wherein the control system is configured to introduce more of the material into the system when the determined viscosity is less than the reference value and to remove a portion of the material from the system when the determined viscosity is greater than the reference value.” This limitation is considered to contain new subject matter since Applicant’s specification fails to disclose the conditions for adding or removing material from the system. 
[0126] In step 2350, the control circuit 72 may adjust the application pressure of the heated material M based on the signal generated in step 2340. For instance, the control circuit 72 may generate a signal to the pump 26 to increase the fluid pressure of the heated material M based on a determination that the viscosity is too low, and vice versa. Additionally or alternatively, the control circuit 72 may decrease the opening of the nozzle of the dispenser 44 based on the viscosity being too low, and vice versa. The system 10 may automatically adjust the amount of heated material M in the system 10 by transmitting signals to actuators of the system 10. For example, the control circuit 72 may be configured to automatically adjust the drain valve 56 to remove heated material M from the system 10. The control circuit 72 may actuate the step motors on the regulators R to adjust (e.g., turn up or down) the regulators R. The control circuit 72 may, additionally or alternatively, introduce additional material M to one or more supply 12. 
[0127] In step 2360, the system 10 may, additionally or alternatively, output an indication to a user to adjust the material properties of the heated material M. For example, control circuit 72 may transmit a signal to the user interface 200 to display an output to the user to adjust the amount of heated material M in system 10. For example, the output may direct the user to "ADD MORE FLUID MATERIAL" or "ACTUATE DRAIN VALVE TO REMOVE FLUID MATERIAL." Similarly, the output may direct the user to adjust the settings of the pump 26 and/or the dispenser(s) 44.

Although Applicant’s specification supports adding or removing material (see Spec., para 0126-0127), Applicant’s specification fails to disclose adding material when “the determined viscosity is less than the reference value” or removing material when “the determined viscosity is greater than the reference value”.

In addition, the expression “based on the viscosity being too low, and vice versa” refers to “the control circuit 72 may decrease the opening of the nozzle of the dispenser” in the same sentence. The expression “based on the viscosity being too low, and vice versa” neither implicitly nor explicitly refers to adjusting the amount of heated material M in the system, which is mentioned in a different sentence.



Claim Rejections - 35 USC § 103
Claims 41, 44, 45, 46, 72, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrero (USP 5480664, already of record) in view of Pihlaja (US 20140005957, already of record) and Toh (US 20140367481, already of record).
	Regarding claims 41 and 45, Ferrero discloses a system (see for example Figs. 1 and 2) for circulating a material in a flow circuit, and for periodically applying at least some of the material onto a substrate, the system comprising: 
	a nozzle 11 (dispenser) configured to apply material onto a surface of the products P (substrate) (col.3, lines 38-51); and
	a unit 10 (control system) comprising a PLC (control circuit) for adjusting the application of the material to the products P (substrate) (col.3, lines 38-51).

	Ferrero further teaches that it suffices to regulate the composition of the substance--in the present case the chocolate mass M--and the original temperature thereof so as to ensure the correct rheology during spraying by known methods such as rheology techniques currently applied industrially for regulating the spraying of spray guns for paints and wall coatings (col. 4, lines 35-50).
	
Ferrero does not explicitly teach a pressure sensor configured to detect a pressure of a flow of the material through the flow circuit; a flow sensor configured to detect a flow rate of the flow of the material through the flow circuit; and PLC (control circuit) configured to determine a viscosity of the material based on the detected pressure and the detected flow rate.


	Ferrero does not explicitly teach that the PLC (control circuit) is configured to compare the determined viscosity to a reference value, and generate a signal based on the comparison to modify a dispensing pressure of the material in the nozzle 11 (dispenser).
	However, Toh teaches a controller (control circuit) and heating device configured to compare the determined viscosity to a threshold 112 (reference value), and generate a signal based on the comparison to modify a temperature of the material proximate to nozzle 122 (412) (dispenser), for the benefit of controlling the mobility of the material 104 (para 0054-0056, 0061, 0085-0086, 0135, 0139, 0143-0146, 0154; see for example Figs. 1 and 5). "In relying upon the theory of inherency, the examiner must provide a Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (MPEP 2112). In this case, it is inherent that modifying the temperature of the material proximate the nozzle 122 (412) (dispenser) modifies the dispensing pressure in the nozzle 122 (412) (dispenser) since fluid pressure varies with temperature. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PLC in Ferrero to compare the determined viscosity to a reference value, and modify the temperature (and consequently dispensing pressure) of the material in the nozzle 11 (dispenser) based on the comparison, as taught by Toh, for the benefit of controlling the mobility of the material.

	Regarding claim 44, Ferrero teaches that the material can be chocolate (col. 2, lines 32-43).


	Regarding claim 46, as mentioned above, Ferrero does not explicitly teach that the PLC (control circuit) is configured to compare the determined viscosity to a reference value, and generate a signal based on the comparison to modify a dispensing pressure of the material in the nozzle 11 (dispenser).
	However, Toh teaches a controller (control circuit) configured to compare the determined viscosity to a threshold 112 (reference value), and generate a signal based on the comparison to modify a temperature of the material, for the benefit of controlling Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (MPEP 2112). In this case, it is inherent that modifying the temperature of the material proximate the nozzle 122 (dispenser) modifies the dispensing pressure in the nozzle 122 (dispenser) since fluid pressure varies with temperature. Toh further teaches comparing the determined viscosity includes determining if the viscosity is above the threshold 112 (reference value) (para 0054-0056, 0061). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PLC in Ferrero to compare the determined viscosity to determine if the viscosity is above a reference value, and modify a temperature (and consequently dispensing pressure) of the material in the nozzle 11 (dispenser) based on the determination, as taught by Toh, for the benefit of controlling the mobility of the material.

	Regarding claim 72, as mentioned above, Ferrero does not explicitly teach that the PLC (control circuit) is configured to compare the determined viscosity to a reference value, and generate a signal based on the comparison to modify an application pressure of the material being periodically applied to the products P (substrate).
	However, Toh teaches a controller (control circuit) configured to compare the determined viscosity to a threshold 112 (reference value), and generate a signal based Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (MPEP 2112). In this case, it is inherent that modifying the temperature of the material proximate the nozzle 122 (dispenser) modifies the dispensing pressure in the nozzle 122 (dispenser) since fluid pressure varies with temperature. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PLC in Ferrero to compare the determined viscosity to a reference value, and modify a temperature (and consequently dispensing pressure) of the material based on the comparison, as taught by Toh, for the benefit of controlling the mobility of the material.

	Regarding claim 79, Ferrero does not explicitly teach that the PLC (control circuit) is configured to compare the determined viscosity to a reference value, and generate a signal based on the comparison to modify a dispensing pressure of the material as the material is being applied from the nozzle 11 (dispenser).
However, Toh teaches a controller (control circuit) configured to compare the determined viscosity to a threshold 112 (reference value), and generate a signal based on the comparison to modify a temperature of the material, for the benefit of controlling the mobility of the material 104 (para 0054-0056, 0061, 0085-0086). Toh further teaches Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (MPEP 2112). In this case, it is inherent that modifying the temperature of the material proximate the nozzle 122 (dispenser) modifies the dispensing pressure in the nozzle 122 (dispenser) since fluid pressure varies with temperature. The performance of two steps simultaneously, which have previously been performed in sequence was held to have been obvious. In re Tatincloux 108 USPQ 125 (CCPA 1955).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PLC in Ferrero to compare the determined viscosity to determine if the viscosity is above a reference value, and modify a temperature (and consequently dispensing pressure) of the material as the material is being dispensed, as taught by Toh, for the benefit of controlling the mobility of the material.

Claims 42 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrero (USP 5480664, already of record) in view of Pihlaja (US 20140005957, already of record) and Toh (US 20140367481, already of record) as applied to claim 41 above, and in further view of Ramsay (US 20040154532, already of record).
	Regarding claim 42, as mentioned above, Toh in the previous combination above teaches modifying the pressure by adjusting the material temperature.
The previous art combination above does not explicitly teach modifying the application pressure by adjusting a pressure of a pump based on the signal.
	However, Ramsay teaches modifying a pump supply pressure (dispensing pressure) of the material based on a viscosity reference value, for the benefit of maintaining the flow level (para 0131, 0157-0159; see for example Figs. 2 and 5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the PLC (control circuit) in the previous art combination above to modify the pump supply pressure based on differences in viscosity of the material, as taught by Ramsay, for the benefit of maintaining the flow level.

Regarding claim 74, the previous art combination above does not explicitly teach decreasing the application pressure when the determined viscosity is greater than the reference value, and vice versa.
	However, Ramsay teaches modifying a dispensing pressure of the material based on a viscosity reference value, wherein the dispensing pressure is decreased when the determined viscosity is greater than the reference value, and vice versa, for the benefit of maintaining the flow level (para 0131, 0157, 0159; see for example Fig. 5). Thus, it would have been obvious to a person of ordinary skill in the art before the .


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrero (USP 5480664, already of record) in view of Pihlaja (US 20140005957, already of record, already of record) and Toh (US 20140367481) as applied to claim 41 above, and in further view of Muto (US 20150190840, already of record).
	Regarding claim 43, the previous art combination above does not explicitly teach that the PLC (control circuit) is configured to direct the signal to a display.
	However, Muto teaches control circuit (3) directing a signal based on a comparison between a viscosity measurement and a minimum (reference) value to a display (37), for the benefit of visually confirming the change in viscosity (para 0057, 0063). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the PLC in the previous art combination above to direct a signal to a display, as taught by Muto, for the benefit of visually confirming the change in viscosity. 

	The recitation “to indicate to a user to modify an amount of the material in the system” has been interpreted under broadest reasonable interpretation to describe an operator’s response to the signal shown on the display. Thus, the operator’s reaction to . 


Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrero (USP 5480664, already of record) in view of Pihlaja (US 20140005957, already of record) and Toh (US 20140367481, already of record) as applied to claim 41 above, and in further view of Frazzitta (USP 5750186, already of record).
	Regarding claim 73, the previous art combination above does not explicitly teach that the threshold (reference value) is a range of viscosity values, the range being defined by a first reference value and a second reference value different from the first reference value.
	However, Frazzitta teaches that viscosity reference values and viscosity reference ranges are known equivalents for the benefit of controlling viscosity of a material (col. 15, lines 11-26). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit in the previous art combination above to compare the determined viscosity to a viscosity reference range rather than a viscosity reference value, as taught by Frazzitta, for the equivalent purpose of controlling the viscosity of a material.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrero (USP 5480664, already of record) in view of Pihlaja (US 20140005957, already of record) and Toh (US 20140367481, already of record) as applied to claim 41 above, and in further view of Moss (USP 5049340, already of record).
	Regarding claim 75, the previous art combination above does not explicitly teach actuating the size of an outlet opening of the system through which the material is periodically applied, decreasing the size of the outlet opening when the determined viscosity is less than the reference value, and increasing the size of the outlet opening when the determined viscosity is greater than the reference value.
	However, Moss teaches decreasing or increasing the size of the outlet opening when a determined viscosity is less than or greater than a reference value, for the benefit of achieving satisfactory pressure (col. 4, lines 23-32). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the PLC in the previous art combination above to actuate the size of the outlet opening based on the viscosity, as taught by Moss, for the benefit of achieving satisfactory pressure.

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrero (USP 5480664, already of record) in view of Pihlaja (US 20140005957, already of record) and Toh (US 20140367481, already of record) as applied to claim 41 above, and in further view of Donner (US 20140138400, already of record).
	Regarding claim 76, the previous art combination above does not explicitly teach decreasing the temperature of the material when the determined flow rate is less than a flow-rate reference value and increasing the temperature of the material when the determined flow rate is greater than the reference value.
.


Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive.

Applicant argues on Pgs. 6-7 of Remarks that the expression “based on the viscosity being too low, and vice versa” refers to adjusting the amount of material in the system; thus claims 77 and 78 are supported in Applicant’s specification.
In response, the Examiner respectfully disagrees. As mentioned in the new matter rejection above, the expression “based on the viscosity being too low, and vice versa” refers to “the control circuit 72 may decrease the opening of the nozzle of the dispenser” in the same sentence (see Spec., para 0126). The expression “based on the viscosity being too low, and vice versa” neither implicitly nor explicitly refers to adjusting the amount of heated material M in the system, which is mentioned in another sentence.


	In response, the Examiner respectfully disagrees. Changing how the material is dispensed from the dispenser is due to modifying the viscosity by adjusting the pressure. As an initial matter, Applicant’s remarks are inconsistent with those on Pg. 6 of Remarks previously filed on 8/4/2020. As the Applicant previously pointed out, the specification discloses “control circuit 72 may generate a signal to perform one of more steps to adjust the viscosity of the heated material M” (Spec., para 0125; see for example claim 72). Since temperature and pressure are related, modifying the temperature changes the pressure, and the manner that the material is dispensed is affected since changing the pressure modifies the viscosity of the types of dispensed material compositions disclosed in Applicant’s specification (see Spec., para 0016 for examples of compositions).

	Applicant argues on Pg. 8 of Remarks that the Office does not provide evidence to support the notion that if the pressure modification were replaced with the temperature modification that the system would operate in substantially the same manner. Changing the temperature instead of pressure would not result in the same dispensing modification as claimed.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Independent claim 41 merely recites the claimed “dispensing modification” as “modify a dispensing pressure of the material in the dispenser based on the comparison”. Although subsequent claims (for example claims 42, 75, etc.) recite various dispensing modifications, it is improper to read those operations into independent clam 41. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (see MPEP 2111.01(I)). Thus, as mentioned above, the Examiner respectfully maintains that adjusting the temperature of the material modifies the dispensing pressure of the material.

	Applicant argues on Pg. 8 of Remarks that Toh discloses changing the temperature within the fluid source rather than adjusting the pressure specifically at or in the dispenser, the dispenser being arranged at a different location than the flow circuit.
	In response, the Examiner respectfully disagrees. Toh teaches changing the temperature of the fluid within the fluid dispenser (i.e., chamber 518) in addition to the fluid source (see para 0154 cited in previous Office action; see for example Figs. 1 and 5 cited in previous Office action). Thus, the dispensing pressure would be modified in the dispenser 122 (412) since the temperature and mobility of the fluid is adjusted in the dispenser 122 (412). Please note that “nozzle 122” corresponds to “nozzle 412” in the 

	Applicant argues on Pg. 8 of Remarks that modifying the apparatus of Ferrero in view of Toh to change the material temperature would change the principle operation of the apparatus of Ferrero since Ferrero desires to keep the material at a constant temperature. 
	In response, the Examiner respectfully disagrees. As mentioned above, Ferrero further teaches that it suffices to regulate the composition of the substance--in the present case the chocolate mass M--and the original temperature thereof so as to ensure the correct rheology during spraying by known methods such as rheology techniques currently applied industrially for regulating the spraying of spray guns for paints and wall coatings (col. 4, lines 35-50). Ferrero further teaches regulating the temperature of the chocolate with heating elements (col. 2, lines 53-67 through col.3, lines 1-12), such that the chocolate is kept at a temperature higher than the hardening temperature (col. 3, lines 1-12). Thus, the ordinary artisan would recognize the advantages and benefits taught by Toh for regulating (i.e., adjusting) the temperature of the chocolate (i.e., coating material) in Ferrero.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717